DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 require “wherein at least one R1, R2, and R3 is a hydrocarbon group substituted with a fluorine atom…”.  On its face, the claim appears to be requiring a (singular) fluorine atom.  However, when looking at claim dependent claim 4, the substituents require more than one fluorine atom.  It is unclear if the limitations of claim 1 are to require a single fluorine atom on the entire hydrocarbon group (e.g. -CH2CH2F), a single fluorine atom substituted on a carbon atom of the hydrocarbon group (e.g. -CHFCH2F), or multiple fluorine atoms on the hydrocarbon group (e.g. -CH2CF3).  For purpose of examination, the Examiner is interpreting the claim to include multiple fluorine atoms on the hydrocarbon group, as required by dependent claim 4.  
Claims 1 and 9 also require a “chain-like saturated or unsaturated hydrocarbon group...”.  It is unclear as to what is meant by “chain-like” as there is nothing defining said term in the instant specification.  It is unclear if the term “chain-like” encompasses linear chains, branched chains, cyclic chains (e.g. cyclohexane or phenyl groups).  For purpose of further examination, the Examiner is interpreting “chain-like” to include linear and branched hydrocarbon chains.
As such, dependent claims 2-8 and 10-13 are also rejected.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, known by Ochiai et al. (JP 2011-236154), wherein the machine English translation is used for citation, teaches a metal complex of the generic formula (I) [0010, see original JP doc].

    PNG
    media_image1.png
    244
    411
    media_image1.png
    Greyscale

Ochiai et al. teaches an example, as shown below [0046-0047, see original JP doc].

    PNG
    media_image2.png
    166
    627
    media_image2.png
    Greyscale

Ochiai et al. fails to teach a polymer as required by claim, nor a composition employing said polymer.  Ochiai et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the generic teaching of Formula (I), to the required polymer of an isocyanuric acid derivative having fluorine groups as required by the instant claims.  Furthermore, there is no evidence teaching that structural differences would have similar properties and reactivity.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767